 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   RELMON H. DAVIS, III,                              Case No.: 1:18-cv-00608-BAM (PC)
12                      Plaintiff,                      ORDER GRANTING MOTION TO
                                                        PROCEED IN FORMA PAUPERIS
13          v.
14   GIBSON, et al.,                                    (ECF No. 2)

15                      Defendants.                     ORDER DIRECTING PAYMENT OF
                                                        INMATE FILING FEE BY CALIFORNIA
16                                                      DEPARTMENT OF CORRECTIONS
17

18          Plaintiff Relmon H. Davis, III (“Plaintiff”) is a state prisoner proceeding pro se in this

19   civil action pursuant to 42 U.S.C. § 1983. This action was initiated on August 28, 2015, in the

20   United States District Court for the Central District of California. (ECF No. 1.) That same date,

21   Plaintiff filed the instant motion to proceed in forma pauperis pursuant to 28 U.S.C. § 1915.

22   (ECF No. 2.)

23          The motion was initially denied by the Central District on November 30, 2015, on the

24   grounds that the action was frivolous, malicious, or failed to state a claim upon which relief may

25   be granted. (ECF No. 4.) Plaintiff appealed, and the Ninth Circuit Court of Appeals reversed and

26   remanded, specifically finding that “[i]t is not absolutely clear that the deficiencies in the

27   complaint . . . could not be cured by amendment.” (ECF No. 10, p. 2.) The mandate was issued

28   on December 13, 2016. (ECF No. 12.)
                                                        1
 1          Accordingly, the Central District reopened this action, screened the complaint, and

 2   granted Plaintiff leave to file a first amended complaint on December 19, 2016. (ECF No. 13.)

 3   Plaintiff filed a first amended complaint on January 9, 2017. (ECF No. 14.)

 4          On May 1, 2018, the Central District found that in his first amended complaint, Plaintiff

 5   asserted that Defendants reside in or are located in either Corcoran, California, or Sacramento,

 6   California, and therefore transferred this action to the Eastern District of California, where venue

 7   is appropriate. (ECF No. 20.) Currently before the Court is Plaintiff’s pending motion to proceed

 8   in forma pauperis. (ECF No. 2.)

 9          Plaintiff has made the showing required by § 1915(a) and accordingly, the request to

10   proceed in forma pauperis will be granted. Plaintiff is obligated to pay the statutory filing fee of

11   $350.00 for this action. 28 U.S.C. § 1915(b)(1). Plaintiff is obligated to make monthly payments

12   in the amount of twenty percent (20%) of the preceding month’s income credited to Plaintiff’s

13   trust account. The California Department of Corrections is required to send to the Clerk of the

14   Court payments from Plaintiff’s trust account each time the amount in the account exceeds

15   $10.00, until the statutory filing fee is paid in full. 28 U.S.C. § 1915(b)(2).

16          Accordingly, IT IS HEREBY ORDERED that:

17              1. Plaintiff's application to proceed in forma pauperis (ECF No. 2) is GRANTED;

18              2. The Director of the California Department of Corrections or his/her designee

19          shall collect payments from Plaintiff’s prison trust account in an amount equal to

20          twenty per cent (20%) of the preceding month’s income credited to the prisoner’s
21          trust account and shall forward those payments to the Clerk of the Court each time

22          the amount in the account exceeds $10.00, in accordance with 28 U.S.C. § 1915(b)(2),

23          until a total of $350.00 has been collected and forwarded to the Clerk of the Court.

24          The payments shall be clearly identified by the name and number assigned to this

25          action;

26              3. The Clerk of the Court is directed to serve a copy of this order and a copy of
27          Plaintiff=s in forma pauperis application on the Director of the California Department of

28          Corrections, via the court’s electronic case filing system (CM/ECF); and
                                                       2
 1              4.    The Clerk of the Court is directed to serve a copy of this order on the Financial

 2        Department, U.S. District Court, Eastern District of California.

 3
     IT IS SO ORDERED.
 4

 5     Dated:        February 4, 2019                          /s/ Barbara   A. McAuliffe             _
                                                           UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       3
